Citation Nr: 0825865	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-22 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, 
Arkansas


THE ISSUE

Entitlement to travel pay for travel to the Little Rock 
Veterans Hospital for treatment of a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant has more than 25 years of unverified active 
service, including from February 1976 to February 1979, and 
from April 1978 to November 2000.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
determination issued by the Central Arkansas Veterans 
Healthcare System (CAVHS) in which it was determined that the 
appellant was not entitled to travel pay for treatment at the 
Veterans Affairs Medical Center (VAMC) in Little Rock, 
Arkansas.

In January 2008, a hearing was held at the Board in 
Washington, DC before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.  


REMAND

The appellant is service-connected for multiple disabilities, 
and he has been assigned a total rating due to individual 
unemployability since December 2000.  One of the appellant's 
service-connected disabilities is atrial fibrillation.  The 
appellant contends that he is entitled to beneficiary travel 
pay for travel between his home in Texas and his appointments 
at the VA health care facility in Little Rock, Arkansas for 
treatment related to atrial fibrillation.

Review of the evidence of record reveals that the CAVHS sent 
a duty to assist letter in May 2006.  Nowhere in that letter 
is there any mention of what is required to demonstrate 
entitlement to travel pay for beneficiaries.  Thus the Board 
finds that this letter is inadequate as it fails to fully 
inform the appellant of the type of evidence and information 
which is necessary to substantiate the claim on appeal.  On 
remand, the appellant should be provided an appropriate VCAA 
notice letter.

In addition, the May 2006 CAVHS determination indicated that 
VA "guidelines/laws" for entitlement to beneficiary travel 
pay only authorize beneficiary travel pay to the nearest 
local VA facility which could have provided the needed care.  
The appellant's claim of entitlement to travel pay was denied 
based on the availability of a VA facility in Texas that 
could provide the care the appellant obtained at a VA 
facility in Little Rock.

The pertinent statute is found at 38 U.S.C.A. § 111.  Under 
regulations prescribed by the President pursuant to the 
provisions of this section, the Secretary may pay the actual 
necessary expense of travel . . . , or in lieu thereof an 
allowance based upon mileage traveled, of any person to or 
from a Department facility or other place . . . for the 
purpose of examination, treatment, or care.

Section 17.143 of Title 38 of the Code of Federal Regulations 
(C.F.R.) pertains to the transportation of claimants and 
beneficiaries.  Subpart (b) provides that transportation at 
government expense shall be authorized, subject to the 
deductible established in 38 C.F.R. § 17.101, for (1) a 
veteran or other person traveling in connection with 
treatment for a service-connected disability (irrespective of 
percent of disability); (2) a veteran with a service- 
connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension benefits; or (4) a veteran whose annual income, as 
determined under 38 U.S.C.A. § 1503, does not exceed the 
maximum annual rate of pension which would be payable if the 
veteran were eligible for pension, or who is unable to defray 
the expenses of travel.  38 C.F.R. § 17.143 (b) (2006).  In 
addition, the authorization of transportation at government 
expense for the four categories of veterans listed is subject 
to the deductible set forth in 38 C.F.R. § 17.101.  See also 
38 U.S.C.A. § 111.

No mention is made, in either 38 U.S.C.A. § 111 or 38 C.F.R. 
§ 17.143, of any requirement that the veteran utilize the VA 
medical facility that is closest to his home or domicile.  

VHA's Beneficiary Travel Manual, M-1, Part I, Chapter 25, 
provides policy and procedural instructions under which 
transportation at Government expense may be furnished 
eligible beneficiaries and their attendants traveling to or 
from VA facilities or other places for the purpose of 
examination, treatment or care.  Pursuant to these 
instructions, authorization of travel to an appropriate 
facility nearest to the beneficiary's location shall be made.  
Individuals eligible for beneficiary travel who elect to 
obtain medical care from other than the nearest appropriate 
VA health care facility to their location, will be paid 
transportation costs based on the distance from their 
location to the nearest VA health care facility that could 
have provided the care.  Par. 25.04(g)(5).  When the facility 
nearest the applicant's location cannot provide the required 
care, another facility that is feasibly available and has the 
capacity of treating the applicant's disability, becomes the 
nearest appropriate facility.  In those circumstances, the 
cost of travel will be authorized and paid by the facility 
that provides the care.  Chapter 25.04(g)(6).

The regulation published as 38 C.F.R. § 17.143 is of greater 
legal significance than local or other administrative 
materials, such as the VA Manual M-1, which have not, under 
procedures required by the Administrative Procedures Act 
(APA), undergone public notice and comment prior to 
promulgation and subsequently do not carry the force of law.  
See 5 38 U.S.C.A. § 706(2)(A).  The regulation supersedes any 
other purely administrative publication such as the M-1.  See 
also 38 C.F.R. § 19.5.

The Board notes that, effective July 30, 2008, the 
regulations concerning beneficiary travel will change, and 
that, under the prospective 38 C.F.R. § 70.30(b), payment 
would be limited to travel from the beneficiary's residence 
to the nearest VA facility that could provide the needed 
care.  However, these regulations do not contain any 
reference to retrospective application.  

The Board also notes that the application of a prior 
regulation to the period on or after the effective date of a 
new regulation is not prohibited under the case law or 
General Counsel opinions.  Thus, the rule that the veteran is 
entitled to the most favorable of the versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the applicable regulation 
to the period on or after the effective dates of the new 
regulations.  However, if a revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 2002), can be no earlier 
than the effective date of that change. 

Finally, the Board notes that the Statement of the Case does 
not delineate the date or dates of treatment for the atrial 
fibrillation disability that are associated with the claim 
for travel pay.  On remand, this matter should be clarified.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The CAVHC must send the veteran a notice 
and assistance requirements letter which is 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The letter must:  

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim under 38 U.S.C.A. § 111, 38 C.F.R. 
§ 17.143 and 38 C.F.R. § 17.144(c),(d); 
(b) inform the claimant about the 
information and evidence that VA will 
seek to provide; and
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  The CAVHS must also inform the 
veteran of the changes in the regulations 
pertaining to the payment of beneficiary 
travel expenses that will become 
effective on July 30, 2008.  

3.  The CAVHS should request that the 
veteran identify the dates he traveled to 
and from the VAMC in Little Rock for 
treatment of his atrial fibrillation 
disability for which he is seeking 
payment.  The veteran should be asked to 
provide evidence that he traveled to and 
from a VA medical facility on those 
dates.  The VAMC should attempt to obtain 
copies of any evidence identified by the 
veteran in response to this request.

4.  Then, after completing any other 
indicated additional development, the 
CAVHS should readjudicate the issue of 
entitlement to reimbursement for travel 
for treatment of the atrial fibrillation 
disability in Little Rock in light of the 
Board's discussion above.  

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
that includes discussion of all 
applicable laws and regulations.  The 
SSOC must also contain notice of all 
relevant actions taken and evidence 
submitted on the claim for benefits since 
the statement of the case was issued.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

